DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, with respect to the rejection of Claim 6 under 35 USC § 112(d) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. 
Applicant’s arguments, with respect to the rejection of Claim 9 under 35 USC § 112(b) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. 
Applicant's arguments filed 29MAR2021 with respect to the rejection of Claims 1-4, 7 and 10 under 35 USC § 102(a)(1)/(a)(2) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of the amendments to Claims 1 and 10.
Applicant further argues that the rejection of Claims 2-4 and 7 under 35 USC § 102(a)(1)/(a)(2) are overcome by the arguments against the rejection of Claim 1 under 35 USC § 102(a)(1)/(a)(2), from which Claims 2-4 and 7 depend.  Examiner notes that Applicant has not made arguments against the art rejections of Claims 2-4 and 7, relying instead on the arguments against the art rejections of the independent Claim 1.
Regarding Claims 5, 8-9 and 11, Applicant argues that Tsai does not teach crimping a wire in the manner claimed.  Examiner notes that Tsai is relied upon to 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Schmode, et alia (US 5,500,998), hereinafter Schmode, in view of Ho, et alia (US 2017/0170618), hereinafter Ho.
Regarding Claim 1, Schmode discloses a crimper comprising: 
a first handle (3); 
a top jaw (4) having a top proximal end disposed upon the first handle and a top distal end extending away from the first handle in a first direction (as illustrated in at 
a bottom jaw (8) having a bottom proximal end disposed in a hinged connection to the top jaw (10) and a bottom distal end extending substantially along the first direction (as illustrated in at least Fig 1 ), the bottom jaw further having a bottom crimping surface disposed between the bottom proximal end and the bottom distal end and opposed to the top crimping surface and movable relative to the top crimping surface (as illustrated in at least Fig 1 );
a number of top crimping dies (4) (as illustrated in at least Fig 1) and (47) (48) 
49) (Col 6, Ln 29-31) disposed upon the top crimping surface operable to receive an elongated workpiece oriented substantially along the first direction (as illustrated in at least Fig 1 ) ; 
a number of bottom crimping dies (8) (as illustrated in at least Fig 7 as two rows of tooth shaped dies) and (56) (Col 7, Ln 55; as illustrated in at least Fig.s 10 & 11) disposed upon the bottom crimping surface operable to receive a wire oriented substantially along the first direction and cooperate with the top crimping dies to crimp the wire (as illustrated in at least Fig 1 ); 
a crimping mechanism (21) operably coupled to the hinged connection (10) to control a relative position between the top crimping surface and the bottom crimping surface (Col 3, Ln 28-36 & Col 4, Ln 20-22); and 
a second handle (11) operably coupled to the crimping mechanism to control the crimping mechanism, wherein the first handle and the second handle are substantially 
Schmode is silent to the longitudinal length of the first handle is disposed within the plane at an angle substantially perpendicular to the first direction. 
Ho teaches a hand held crimping tool.  Ho further teaches the longitudinal length of the first handle (80) connected to clamp body (21), further attached to jaw (40) is disposed within the plane at an angle substantially perpendicular to the first direction (as illustrated in at least Fig 1).  Examiner notes the limitation “first direction”, with respect to Ho, has been interpreted as the line of action (F1), (as illustrated in at least Fig 1).  Examiner further notes Applicant has claimed no criticality to the limitation “the longitudinal length of the first handle is disposed within the plane at an angle substantially perpendicular to the first direction”. 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the first handle disclosed by Schmode with the first handle as taught by Ho, to obtain a predictable result of crimping a wire. (see MPEP 2143 (I)(B)(3), Simple Substitution of One Known Element for Another To Obtain Predictable Results) 
Examiner notes that the limitation “longitudinal length” in Claim 1, Ln 20, is not defined in the disclosure, and therefore has been interpreted as the longest dimension of the handle. 
Regarding Claim 2, modified Schmode teaches the crimper of Claim 1, as stated above.  Schmode further discloses wherein the top jaw further defines a relief portion between the top crimping dies and the top proximal end (as illustrated in at least Fig 1 ), 
Regarding Claim 3, modified Schmode teaches the crimper of Claim 2, as stated above.  Schmode further discloses wherein the relief portion comprises a channel defined by the top jaw and disposed between the top proximal end and the top crimping dies (as illustrated in at least Fig 4; Examiner notes reference character [30] is in the channel). 
Regarding Claim 4, modified Schmode teaches the crimper of Claim 1, as stated above.  Schmode further discloses wherein the bottom crimping dies are configured to crimp a wire of a first gauge (as illustrated in at least Fig 1; Examiner notes that the wire is shown and therefore has a first gauge). 
Regarding Claim 7, modified Schmode teaches the crimper of Claim 1, as stated above.  Schmode further discloses wherein the crimp mechanism is connected to the second handle via a second hinged connection (13) (as illustrated in at least (Fig 4). 
Regarding Claim 10, Schmode discloses a crimper comprising: 
a pair of jaws comprising a top jaw (4) and a bottom jaw (8), the pair of jaws aligned in a first direction and each jaw comprising a crimping surface having a number of crimping dies disposed thereon (Examiner notes the top dies [4] {as illustrated in at least Fig 1} and [47] [48] [49]; [Col 6, Ln 29-31] and bottom dies [8] {as illustrated in at least Fig 7 as two rows of tooth shaped dies} and [56] {Col 7, Ln 55; as illustrated in at least Fig.s 10 & 11} ), the crimping surface of the top jaw movable relative to the crimping surface of the bottom jaw (Col 3, Ln 1 ); 

a pair of handles (3) & (11 ), each handle operably coupled to the crimping mechanism (as illustrated in at least Fig 1) and operable to control the crimping mechanism (Col 4, Ln 20-22), wherein the crimping dies are configured to receive an elongated workpiece along the first direction and to crimp the received workpiece (as illustrated in at least Fig 1 ). 
Schmode is silent to the pair of handles disposed within a plane defined at least in part be the first direction and at least one of the handles longitudinally disposed in a direction substantially perpendicular to the first direction. 
Ho teaches a hand held crimping tool.  Ho further teaches the pair of handles disposed within a plane defined at least in part be the first direction and the longitudinal length of the first handle (80) connected to clamp body (21), further attached to jaw (40) is disposed within the plane at an angle substantially perpendicular to the first direction (as illustrated in at least Fig 1).  Examiner notes the limitation “first direction”, with respect to Ho, has been interpreted as the line of action (F1), (as illustrated in at least Fig 1).  Examiner further notes Applicant has claimed no criticality to the limitation “the longitudinal length of the first handle is disposed within the plane at an angle substantially perpendicular to the first direction”. 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the first handle disclosed by  
Claims 5, 8-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Schmode, et alia (US 5,500,998), hereinafter Schmode, in view of Ho and Tsai (US 2016/0218474), hereinafter Tsai.
Regarding Claim 5, modified Schmode teaches the crimper of Claim 4, as stated above.  Schmode is not explicit to a second bottom jaw that is operable to be swapped with a first bottom jaw and that is configured to crimp wire of a second gauge. 
Tsai teaches the bottom jaw (10) is a first bottom jaw that is operable to be swapped with a second bottom jaw (Para [0021], Ln 1-3 & Ln 11-14) comprising second bottom crimping dies configured to crimp wire of a second gauge. Examiner notes that although Tsai is not explicit to a wire of a second gauge, since each die set is intended to crimp a wire of a particular gauge, a skilled Artisan would be expected to provide individual dies sized as required. 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the crimping tool taught by modified Schmode to include a removable bottom jaw having removable dies sized for a particular wire gauge, as taught by Tsai, to extend the functionality of the tool to more than one wire gauge.
Regarding Claim 8, modified Schmode teaches the crimper of Claim 1, as stated above.  Schmode is not explicit to one of the top crimping surface or bottom crimping surface is detachably coupled to its respective jaw. 

It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the crimping tool taught by modified Schmode to include detachable crimping surfaces, as taught by Tsai, to extend the functionality of the tool to more than one wire gauge. 
Regarding Claim 9, modified Schmode teaches the crimper of Claim 8, as stated above.  Schmode further discloses a crimping surface configured to be compatible with a particular gauge of wire (Col 7, Ln 40). 
Regarding Claim 11, modified Schmode teaches the crimper of Claim 10, as stated above.  Schmode further discloses a crimping tool, wherein the crimping dies are configured to receive a workpiece comprising a wire (as illustrated in at least Fig 1 ). Schmode further discloses the bottom jaw comprises a crimping die configured for a particular wire gauge (Col 7, Ln 40). Schmode is not explicit to the bottom jaw is detachably coupled to the pair of jaws. 
Tsai teaches the crimping dies (22) are configured to receive a workpiece comprising a wire (Para [0019], Ln 1-4), and the bottom jaw is detachably coupled to the pair of jaws (Para [0021], Ln 1-3). 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the crimping tool as taught by modified Schmode to include a bottom jaw that is detachably coupled to the pair of . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Maack (US 4,534,107), hereinafter Maack.  Maack teaches a crimping too having handles substantially perpendicular to the jaws. 
Battenfield, et alia (US 2009/0173133), hereinafter Battenfield.  Battenfield teaches a crimping too having handles substantially perpendicular to the jaws. 
Montgomery, et alia (US 2009/0255382), hereinafter Montgomery.  Montgomery teaches a crimping too having handles substantially perpendicular to the jaws. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FRED C HAMMERS/
Examiner
Art Unit 3725